Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 - 5, 7-12 and 14 are presented for examination.
Claims 1 - 5, 7-12 and 14 are rejected.

Response to Arguments
1.	Applicant's arguments with regards to claims 1 - 5, 7-12 and 14, filed 01/12/2021, have been fully considered but they are not persuasive.
In section II of the applicant’s response, applicant argues that the Offenhaeuser (US Patent Publication No. 20180126997) does not teach the limitation of “replacing, in the roadway coefficient of friction database” in claims 1 and 8.
Examiner respectfully disagrees with the applicant because Offenhaeuser does teach the limitation. The coefficient of friction database is receiving friction and location data from vehicles for their respective location and storing it as a friction map on the database. If multiple friction coefficients are received from multiple vehicles for a certain location at the same time, the server determines which one is most valid and uses that as the friction coefficient for that location. Offenhaeuser does not explicitly use the term “replace” but since the database is receiving updated coefficients of friction from the vehicles and storing them as the friction map, it would mean that the previous value that the database had in the map for that location would have to be replaced with the new value (Paragraph 0005, “The central database creates a friction coefficient map from the collected ascertained friction coefficients, the friction coefficient map containing instantaneous friction coefficients or friction coefficients presently determined to be valid. For the respective motor vehicle, the driver assistance system preferably ascertains an instantaneous position of the respective motor vehicle, in particular with the aid of a respective navigation system, and transmits it together with the respectively ascertained friction coefficient or friction coefficients to the central database, which determines a valid friction coefficient for the respective position from the plurality of friction coefficients which may have been ascertained for this position… The provision in particular takes place in that the ascertained friction coefficients of the database may be retrieved by a query of the respective motor vehicle. Alternatively, the database transmits the present friction coefficients or a present friction coefficient map to the motor vehicles of the driver assistance system in an automated manner”). This would mean that the server does replace, in the roadway coefficient of friction database, a previous coefficient of friction associated with the location with the current coefficient of friction. Thus claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Offenhaeuser. Please see detailed rejection below.

	Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 5, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Offenhaeuser (US Patent Publication No. 20180126997).

5.	Regarding claim 1, Offenhaeuser teaches a system for modifying vehicle behavior based on data from a dynamically updated roadway coefficient of friction database where the system comprises the roadway coefficient of friction database (Paragraph 0005, “the friction coefficients ascertained by each of the multiple motor vehicles are collected and evaluated by a central database”), 
an electronic computing device including a first electronic processor configured to receive a current coefficient of friction and a location of a vehicle (Paragraph 0051, “each motor vehicle 2, 3 transmits the friction coefficients it has ascertained, in particular the friction coefficients determined to be valid, to central database 12”, “The prerequisite for this is, of course, that both motor vehicles 2, 3 are able to determine their positions with the aid of an in particular satellite-based navigation system”), 
depending on a criterion, replace, in the roadway coefficient of friction database, a previous coefficient of friction associated with the location with the current coefficient of friction (Paragraphs 0005 and 0052, “The central database creates a friction coefficient map from the collected ascertained friction coefficients, the friction coefficient map containing instantaneous friction coefficients or friction coefficients presently determined to be valid. For the respective motor vehicle, the driver assistance system preferably ascertains an instantaneous position of the respective motor vehicle, in particular with the aid of a respective navigation system, and transmits it together with the respectively ascertained friction coefficient or friction coefficients to the central database, which determines a valid friction coefficient for the respective position from the plurality of friction coefficients which may have been ascertained for this position… The provision in particular takes place in that the ascertained friction coefficients of the database may be retrieved by a query of the respective motor vehicle. Alternatively, the database transmits the present friction coefficients or a present friction coefficient map to the motor vehicles of the driver assistance system in an automated manner”, “central database 12 itself carries out the determination of valid friction coefficients as a function of the friction coefficients ascertained by the friction coefficient estimators of the respective motor vehicle 2, 3”, The coefficient of friction database is receiving friction and location data from vehicles for their respective location and storing it as a friction map on the database. If multiple friction coefficients are received from multiple vehicles for a certain location at the same time, the server determines which one is most valid and uses that as the friction coefficient for that location. Offenhaeuser does not explicitly use the term “replace” but since the database is receiving updated coefficients of friction from the vehicles and storing them as the friction map, it would mean that the previous value that the database had in the map for that location would have to be replaced with the new value),
wherein the criterion is at least one selected from the group consisting of weather conditions at the location, a rate of vehicles traveling through the location, and an amount of time that has passed since the previous coefficient of friction was added to the roadway coefficient of friction database (Paragraph 0018 , “The database preferably additionally creates a friction coefficient map including estimated friction coefficients based on roadway data, for example of a navigation system, in order to provide these an accordingly estimated friction coefficient, for example as a valid friction coefficient, as a function of the position of the respective motor vehicle. The database preferably also takes present weather data into consideration in order to vary or to optimize the ascertained friction coefficient as a function of present ambient conditions at the location of the respective motor vehicle”);
receive, from a vehicle, a request for a coefficient of friction associated with a location and transmit, to the vehicle, the coefficient of friction associated with the location (Paragraph 0051, “This friction coefficient is, in turn, provided to motor vehicle 2, which, as soon as it turns onto roadway 5, has this friction coefficient available without initially having to ascertain it itself”, it is implied that the vehicle will send a request for the coefficient of friction for the location it is about to travel on) and 
a plurality of vehicles, wherein each vehicle includes a second electronic processor (Figures 1 and 2, See reproduced figures below) and each second electronic processor is configured to perform a preventative measure based on the coefficient of friction received from the electronic computing device (Paragraph 0035, “the friction coefficient models are utilized, so that the respective driver assistance system may be optimally set or calibrated using the respective instantaneously determined friction coefficient”).

    PNG
    media_image1.png
    468
    521
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    308
    460
    media_image2.png
    Greyscale

6.	Regarding claim 5, Offenhaeuser teaches a system wherein each second electronic processor is configured to receive, from a sensor, a signal indicating wheel slippage (Paragraph 0031 and 0032, “Unit 8 is presently an ABS braking system or control unit, for example, which determines a friction coefficient from pieces of slip information of one or multiple wheels”, “Unit 9 is presently designed as a traction control system (TCS), which determines a friction coefficient, also as a function of slip values at the wheels”),
determine a force applied to the vehicle by a braking control system or an acceleration control system (Paragraph 0015, “Preferably, an instantaneous steering angle, the activity of a braking system and/or a required driving torque are also monitored. The driving characteristic of the motor vehicle in an instantaneous driving situation may be ascertained from all these values. With knowledge of the aforementioned values, it is possible, in particular, to determine an anticipated driving characteristic, which is compared to an actually present driving characteristic”) and
determine a coefficient of friction using the force and whether the signal indicating wheel slippage is received (Paragraphs 0015, 0031 and 0032).

7.	Regarding claim 8, Offenhaeuser teaches a method for modifying vehicle behavior based on data from a dynamically updated roadway coefficient of friction database (Paragraph 0005, “the friction coefficients ascertained by each of the multiple motor vehicles are collected and evaluated by a central database”), the method comprising
receiving, with a first electronic processor of an electronic computing device, a current coefficient of friction and a location of a vehicle (Paragraph 0051, “each motor vehicle 2, 3 transmits the friction coefficients it has ascertained, in particular the friction coefficients determined to be valid, to central database 12”, “The prerequisite for this is, of course, that both motor vehicles 2, 3 are able to determine their positions with the aid of an in particular satellite-based navigation system”)
depending on a criterion, replacing, in the roadway coefficient of friction database, a previous coefficient of friction associated with the location with the current coefficient of friction (Paragraphs 0005 and 0052, “The central database creates a friction coefficient map from the collected ascertained friction coefficients, the friction coefficient map containing instantaneous friction coefficients or friction coefficients presently determined to be valid. For the respective motor vehicle, the driver assistance system preferably ascertains an instantaneous position of the respective motor vehicle, in particular with the aid of a respective navigation system, and transmits it together with the respectively ascertained friction coefficient or friction coefficients to the central database, which determines a valid friction coefficient for the respective position from the plurality of friction coefficients which may have been ascertained for this position… The provision in particular takes place in that the ascertained friction coefficients of the database may be retrieved by a query of the respective motor vehicle. Alternatively, the database transmits the present friction coefficients or a present friction coefficient map to the motor vehicles of the driver assistance system in an automated manner”, “central database 12 itself carries out the determination of valid friction coefficients as a function of the friction coefficients ascertained by the friction coefficient estimators of the respective motor vehicle 2, 3”, The coefficient of friction database is receiving friction and location data from vehicles for their respective location and storing it as a friction map on the database. If multiple friction coefficients are received from multiple vehicles for a certain location at the same time, the server determines which one is most valid and uses that as the friction coefficient for that location. Offenhaeuser does not explicitly use the term “replace” but since the database is receiving updated coefficients of friction from the vehicles and storing them as the friction map, it would mean that the previous value that the database had in the map for that location would have to be replaced with the new value),
wherein the criterion is at least one selected from the group consisting of weather conditions at the location, a rate of vehicles traveling through the location, and an amount of time that has passed since the previous coefficient of friction was added to the roadway coefficient of friction database (Paragraph 0018, “The database preferably additionally creates a friction coefficient map including estimated friction coefficients based on roadway data, for example of a navigation system, in order to provide these an accordingly estimated friction coefficient, for example as a valid friction coefficient, as a function of the position of the respective motor vehicle. The database preferably also takes present weather data into consideration in order to vary or to optimize the ascertained friction coefficient as a function of present ambient conditions at the location of the respective motor vehicle”);
 receiving, with the first electronic processor, a request for a coefficient of friction associated with a location from a vehicle, transmitting, with the first electronic processor, the coefficient of friction associated with the location to the vehicle (Paragraph 0051, “This friction coefficient is, in turn, provided to motor vehicle 2, which, as soon as it turns onto roadway 5, has this friction coefficient available without initially having to ascertain it itself”, it is implied that the vehicle will send a request for the coefficient of friction for the location it is about to travel on) and
performing, with a second electronic processor of the vehicle, a preventative measure based on the coefficient of friction received from the electronic computing device (Paragraph 0035, “the friction coefficient models are utilized, so that the respective driver assistance system may be optimally set or calibrated using the respective instantaneously determined friction coefficient”).
	Regarding claim 13, Offenhaeuser teaches a method wherein the criterion is at least one selected from the group consisting of weather conditions at the location, a rate of vehicles traveling through the location, an amount of time that has passed since the previous coefficient of friction was added to the roadway coefficient of friction database (Paragraph 0018, “The database preferably additionally creates a friction coefficient map including estimated friction coefficients based on roadway data, for example of a navigation system, in order to provide these an accordingly estimated friction coefficient, for example as a valid friction coefficient, as a function of the position of the respective motor vehicle. The database preferably also takes present weather data into consideration in order to vary or to optimize the ascertained friction coefficient as a function of present ambient conditions at the location of the respective motor vehicle”).

8.	Regarding claim 12, Offenhaeuser teaches a method comprising receiving, with the second electronic processor, a signal indicating wheel slippage from a sensor (Paragraph 0031 and 0032, “Unit 8 is presently an ABS braking system or control unit, for example, which determines a friction coefficient from pieces of slip information of one or multiple wheels”, “Unit 9 is presently designed as a traction control system (TCS), which determines a friction coefficient, also as a function of slip values at the wheels”),
determining a force applied to the vehicle by a braking control system or an acceleration control system (Paragraph 0015, “Preferably, an instantaneous steering angle, the activity of a braking system and/or a required driving torque are also monitored. The driving characteristic of the motor vehicle in an instantaneous driving situation may be ascertained from all these values. With knowledge of the aforementioned values, it is possible, in particular, to determine an anticipated driving characteristic, which is compared to an actually present driving characteristic”) and
determining a coefficient of friction using the force and whether the signal indicating wheel slippage is received (Paragraph 0015, 0031 and 0032).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2, 3, 4, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Offenhaeuser in view of Bradley (US Patent Publication No. 20170168500).

11.	Regarding claim 2, Offenhaeuser teaches a system wherein the preventative measure includes adjusting functionality of the vehicle via a safety program (Offenhaeuser Paragraph 0035, “Presently, units 7, 8, 9 and 10 are driver assistance units at the same time, which assist the driver in driving motor vehicle 2, and in particular ensure driving safety. For this purpose, units 7, 8, 9, 10 initiate measures as needed, such as wheel-individual braking processes, to adapt the driving stability of motor vehicle 2”). Offenhaeuser does not teach adjusting a route suggested by the navigation system.
Offenhaeuser does not teach a system wherein the preventative measure includes at least one selected from the group consisting of adjusting functionality of the vehicle via a safety program and adjusting a route suggested by a navigation program.
Bradley teaches a system wherein the preventative measure includes at least one selected from the group consisting of adjusting functionality of the vehicle via a safety program and adjusting a route suggested by a navigation program (Bradley Paragraphs 0066 and 0130, “the target locations 241 may be associated with a safety parameter which can be based on, for example, the uncertainty of the traction value (e.g., most unsafe traction value possible within a standard deviation). In such cases, the vehicle monitor 250 may access route planning logic 260 to determine alternative routes 261 to the vehicle's planned trip, based on the vehicle's current location and/or destination, as indicated by the trip data 219”, “Based on the expected traction value, the control system 300 determines a set of motion parameters (820). The set of motion parameters can affect the vehicle's immediate, upcoming, or contingent or planned trajectory”, “The motion parameters may also include parameters of a permitted velocity or acceleration profile (including forward acceleration, braking or steering)”).
Using navigation programs for route planning is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenhaeuser to incorporate the teachings of Bradley. Doing so would ensure that the vehicle is not only being driven with the safest configuration based on the friction coefficient data, but also being driven on the safest route to the chosen destination.

12.	Regarding claim 3, Offenhaeuser teaches a system wherein the preventative measure includes adjusting power steering, ABS braking, traction control system (Offenhaeuser Paragraphs 0030, 0031, 0032, 0033 and 0035, “unit 7 is designed as an EPS system”, “Unit 8 is presently an ABS braking system or control unit”, “Unit 9 is presently designed as a traction control system”, “Unit 10 is presently designed as an electronic stability program/unit (ESP), which carries out wheel-specific braking processes by stabilizing the driving characteristic of motor vehicle”, “Presently, units 7, 8, 9 and 10 are driver assistance units at the same time, which assist the driver in driving motor vehicle 2, and in particular ensure driving safety. For this purpose, units 7, 8, 9, 10 initiate measures as needed, such as wheel-individual braking processes, to adapt the driving stability of motor vehicle 2”).
Offenhaeuser does not teach a system wherein adjusting functionality of the vehicle via a safety program includes performing at least one selected from the group of setting a time gap of a cruise control program to a higher value, activating a low coefficient of friction mode for an electronic stability program, activating seatbelt pre-tensioners, disabling sports mode, lowering thresholds to improve air bag firing times, adjusting a time a forward collision mitigation program outputs a warning to give a driver of the vehicle more time to avoid a collision, adjusting a time a forward collision mitigation program sends a signal to apply brakes of the vehicle to give the vehicle more time to slow or stop, lower a maximum braking force the cruise control program may request be applied to the vehicle, lower a maximum acceleration force the cruise control program may request be applied to the vehicle, lower a maximum propulsion torque increase the cruise control program may request be applied to the vehicle, and lower estimated wheel locking pressure.
Bradley teaches a system wherein adjusting functionality of the vehicle via a safety program includes performing at least one selected from the group of setting a time gap of a cruise control program to a higher value, activating a low coefficient of friction mode for an electronic stability program, activating seatbelt pre-tensioners, disabling sports mode, lowering thresholds to improve air bag firing times, adjusting a time a forward collision mitigation program outputs a warning to give a driver of the vehicle more time to avoid a collision, adjusting a time a forward collision mitigation program sends a signal to apply brakes of the vehicle to give the vehicle more time to slow or stop, lower a maximum braking force the cruise control program may request be applied to the vehicle, lower a maximum acceleration force the cruise control program may request be applied to the vehicle, lower a maximum propulsion torque increase the cruise control program may request be applied to the vehicle, and lower estimated wheel locking pressure (Bradley Paragraph 0130, “Based on the expected traction value, the control system 300 determines a set of motion parameters… the motion parameters may also include parameters of a permitted velocity or acceleration profile (including forward acceleration, braking or steering). The velocity or acceleration profile can set, for example, a maximum or minimum value for an acceleration or velocity profile”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenhaeuser to incorporate the teachings of Bradley. Doing so would ensure that the vehicle is being driven in a safer configuration by modifying even more aspects of the vehicle based on the friction coefficient data.

13.	Regarding claim 4, as discussed above, Offenhaeuser modified by Bradley teaches a system wherein the adjusting the route suggested by the navigation program based on the coefficient of friction data.
Offenhaeuser does not teach that the adjusted route has a higher average coefficient of friction.
Bradley teaches that the adjusted route has a higher average coefficient of friction (Bradley Paragraph 0134, “the network service 200… base the selection of a route between the trip start and trip end, to avoid road segments which, for example, include traction values that are below a safe threshold”, this would mean that the new route has a friction coefficient value that is higher).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenhaeuser to incorporate the teachings of Bradley. Doing so would ensure that the system is suggesting the safest route based on the coefficient of friction data.

14.	Regarding claim 9, Offenhaeuser teaches a method wherein the preventative measure includes adjusting functionality of the vehicle via a safety program (Offenhaeuser Paragraph 0035, “Presently, units 7, 8, 9 and 10 are driver assistance units at the same time, which assist the driver in driving motor vehicle 2, and in particular ensure driving safety. For this purpose, units 7, 8, 9, 10 initiate measures as needed, such as wheel-individual braking processes, to adapt the driving stability of motor vehicle 2”). Offenhaeuser does not teach adjusting a route suggested by the navigation system.
	Offenhaeuser does not teach a method wherein the preventative measure includes at least one selected from the group consisting of adjusting functionality of the vehicle via a safety program and adjusting a route suggested by a navigation program.
Bradley teaches a method wherein the preventative measure includes at least one selected from the group consisting of adjusting functionality of the vehicle via a safety program and adjusting a route suggested by a navigation program (Bradley Paragraphs 0066 and 0130, “the target locations 241 may be associated with a safety parameter which can be based on, for example, the uncertainty of the traction value (e.g., most unsafe traction value possible within a standard deviation). In such cases, the vehicle monitor 250 may access route planning logic 260 to determine alternative routes 261 to the vehicle's planned trip, based on the vehicle's current location and/or destination, as indicated by the trip data 219”, “Based on the expected traction value, the control system 300 determines a set of motion parameters (820). The set of motion parameters can affect the vehicle's immediate, upcoming, or contingent or planned trajectory”, “The motion parameters may also include parameters of a permitted velocity or acceleration profile (including forward acceleration, braking or steering)”).
Using navigation programs for route planning is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenhaeuser to incorporate the teachings of Bradley. Doing so would ensure that the vehicle is not only being driven with the safest configuration based on the friction coefficient data, but also being driven on the safest route to the chosen destination.

15.	Regarding claim 10, Offenhaeuser teaches a method wherein the preventative measure includes adjusting power steering, ABS braking, traction control system (Offenhaeuser Paragraphs 0030, 0031, 0032, 0033 and 0035, “unit 7 is designed as an EPS system”, “Unit 8 is presently an ABS braking system or control unit”, “Unit 9 is presently designed as a traction control system”, “Unit 10 is presently designed as an electronic stability program/unit (ESP), which carries out wheel-specific braking processes by stabilizing the driving characteristic of motor vehicle”, “Presently, units 7, 8, 9 and 10 are driver assistance units at the same time, which assist the driver in driving motor vehicle 2, and in particular ensure driving safety. For this purpose, units 7, 8, 9, 10 initiate measures as needed, such as wheel-individual braking processes, to adapt the driving stability of motor vehicle 2”).
Offenhaeuser does not teach a method wherein adjusting functionality of the vehicle via a safety program includes performing at least one selected from the group of setting a time gap of a cruise control program to a higher value, activating a low coefficient of friction mode for an electronic stability program, activating seatbelt pre-tensioners, disabling sports mode, lowering thresholds to improve air bag firing times, adjusting a time a forward collision mitigation program outputs a warning to give a driver of the vehicle more time to avoid a collision, adjusting a time a forward collision mitigation program sends a signal to apply brakes of the vehicle to give the vehicle more time to slow or stop, lower a maximum braking force the cruise control program may request be applied to the vehicle, lower a maximum acceleration force the cruise control program may request be applied to the vehicle, lower a maximum propulsion torque increase the cruise control program may request be applied to the vehicle, and lower estimated wheel locking pressure.
Bradley teaches a method wherein adjusting functionality of the vehicle via a safety program includes performing at least one selected from the group of setting a time gap of a cruise control program to a higher value, activating a low coefficient of friction mode for an electronic stability program, activating seatbelt pre-tensioners, disabling sports mode, lowering thresholds to improve air bag firing times, adjusting a time a forward collision mitigation program outputs a warning to give a driver of the vehicle more time to avoid a collision, adjusting a time a forward collision mitigation program sends a signal to apply brakes of the vehicle to give the vehicle more time to slow or stop, lower a maximum braking force the cruise control program may request be applied to the vehicle, lower a maximum acceleration force the cruise control program may request be applied to the vehicle, lower a maximum propulsion torque increase the cruise control program may request be applied to the vehicle, and lower estimated wheel locking pressure (Bradley Paragraph 0130, “Based on the expected traction value, the control system 300 determines a set of motion parameters… the motion parameters may also include parameters of a permitted velocity or acceleration profile (including forward acceleration, braking or steering). The velocity or acceleration profile can set, for example, a maximum or minimum value for an acceleration or velocity profile”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenhaeuser to incorporate the teachings of Bradley. Doing so would ensure that the vehicle is being driven in a safer configuration by modifying even more aspects of the vehicle based on the friction coefficient data.

16.	Regarding claim 11, as discussed above, Offenhaeuser modified by Bradley teaches a method wherein the adjusting the route suggested by the navigation program based on the coefficient of friction data.
	Offenhaeuser does not teach that the adjusted route has a higher average coefficient of friction.
Bradley teaches that the adjusted route has a higher average coefficient of friction (Bradley Paragraph 0134, “the network service 200… base the selection of a route between the trip start and trip end, to avoid road segments which, for example, include traction values that are below a safe threshold”, this would mean that the new route has a friction coefficient value that is higher).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenhaeuser to incorporate the teachings of Bradley. Doing so would ensure that the safest route is being suggested based on the coefficient of friction data.

17.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley and Nakao (US Patent Publication No. 20010045891) in view of Offenhaeuser.

18.	Regarding claim 7, as discussed above, Offenhaeuser modified by Bradley teaches a system wherein the adjusting the route suggested by the navigation program based on the coefficient of friction data.
	Offenhaeuser does not teach a system wherein each second electronic processor is configured to display, via a display device, a map including a suggested route and, for each location included in the suggested route, an indication of the coefficient of friction associated with the location.
Nakao teaches a system wherein each second electronic processor is configured to display, via a display device, a map including a suggested route and, for each location included in the suggested route, an indication of the coefficient of friction associated with the location (Nakao Paragraphs 0023, 0024 and 0026, “display the geographical information on a display panel or the like by a process of a map display routine, and receives road information… to additionally display the road information on the display panel by a process of a display routine of the navigator body”, “By combining the aforesaid friction coefficient judging means with the technique of car navigation devices, the numerical value of the level of the slipperiness of the road surface and the travelling position can be joined”, “By combining the aforesaid numerical information with the positional information, the information on the road surface can be added onto the road map”).
Using navigation displays in vehicles for displaying chosen and potential routes is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenhaeuser to incorporate the teachings of Bradley and Nakao. Doing so would allow the operator of the vehicle to be able to easily see the coefficient of friction data along with potential routes that would make it simpler for the operator to choose the safest route.

19.	Regarding claim 14, as discussed above, Offenhaeuser modified by Bradley teaches a method wherein the adjusting the route suggested by the navigation program based on the coefficient of friction data.
	Offenhaeuser does not teach a method wherein each second electronic processor is configured to display, via a display device, a map including a suggested route and, for each location included in the suggested route, an indication of the coefficient of friction associated with the location.
Nakao teaches a method wherein each second electronic processor is configured to display, via a display device, a map including a suggested route and, for each location included in the suggested route, an indication of the coefficient of friction associated with the location (Nakao Paragraphs 0023, 0024 and 0026, “display the geographical information on a display panel or the like by a process of a map display routine, and receives road information… to additionally display the road information on the display panel by a process of a display routine of the navigator body”, “By combining the aforesaid friction coefficient judging means with the technique of car navigation devices, the numerical value of the level of the slipperiness of the road surface and the travelling position can be joined”, “By combining the aforesaid numerical information with the positional information, the information on the road surface can be added onto the road map”).
Using navigation displays in vehicles for displaying chosen and potential routes is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenhaeuser to incorporate the teachings of Bradley and Nakao. Doing so would allow the operator of the vehicle to be able to easily see the coefficient of friction data along with potential routes that would make it simpler for the operator to choose the safest route.


Conclusion
20.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI WAHAB whose telephone number is (571)272-6814.  The examiner can normally be reached on M-F 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662